94.	M: Nearly 36 years ago, the United Nations was founded on the ashes of fascism with the lofty objective of saving "succeeding generations from the scourge of war". Unhappily, the same evil forces which this world body was set up. to suppress, and to which my country was the first to fail victim, are today seen rearing their frightful heads again.
95.	Even as we gather here in solemn conclave, sabre-rattling warmongers are, either directly or through their paid agents, engaged in a savage massacre of men, women and children around the world, and all in the name of justice and democracy. Hypocrisy echoes in these hallowed halls. Are we, under these circumstances, to regard ourselves as helpless victims of these messengers of doom and destruction? Are we to succumb to them? We say no.
96.	In the light of the gravity of the problems confronting the world today, we should resist the temptation to view the current session of the General Assembly as an annual ritual to be marked by the usual pious expressions of commitment to United Nations principles, utterances which in practical terms mean precious little.
97.	It is against that background that the special meaning and significance of our deliberations here must be viewed. We must address ourselves resolutely and courageously to the challenging problems of our time. Our destiny is in our own hands to make or mar; the choice is ours.
98.	Mr. President, you are burdened with a heavy and onerous responsibility. I should, therefore, like to congratulate you on your accession to the presidency of this important session. We are more than confident that our proceedings are in safe hands under your able guidance.
99.	I should like also to take this opportunity to express the appreciation of the Ethiopian delegation to Mr. Rudiger von Wechmar for his outstanding performance in guiding the thirty-fifth session and the eighth emergency special session of the General Assembly to fruitful conclusions.

100.	I should further like to express the appreciation of my delegation to the Secretary-General for his untiring dedication to the promotion of the cause of the Organization.
101.	My delegation also wishes to congratulate the newly independent States of Vanuatu and Belize on their joining the Organization. The family of independent nations is growing, and this gives us added comfort and solace.
102.	The world today finds itself in a most precarious state. We are passing through a tense and traumatic period. Not only does the international situation leave much to be desired, but it also gives rise to serious misgivings about the very survival of mankind. Ours is a period that is increasingly plagued by a host of pressing problems. The spectre of a holocaust of hitherto unknown proportions haunts us daily.
103.	We are witnessing the perpetration of the vilest forms of crime by those who have arrogated to themselves the role of champions of human rights and justice abroad, while many of their own people at home suffer from poverty in a society that otherwise wallows in affluence as far as the privileged masters are concerned. Nor should we overlook the fact that this sad state of affairs stems from deliberate racist policies.
104.	International imperialism and the forces of reaction are at work today much more diligently than ever before. They are bending over backwards to translate into deeds their bizarre vision of the world, a world they want to fashion in their own image so as to make it amenable to their grand design of total domination. Millions of people are today deprived of their inalienable rights to freedom and independence. Nowhere is this made more manifest than in southern Africa, where racists, in close collaboration with their patrons in the West, are keeping Africans in bondage. Take the case of Namibia.
105.	Time has long been running out as regards Namibian independence. It has become more than evident that the racist and terrorist regime in Pretoria cannot reconcile itself to the course that history inexorably takes. It does not heed common sense either. Armed struggle is the ultima ratio, the only language the bigots are able to understand.
106.	International imperialism, spearheaded by the United States, has today more than ever before intensified its futile efforts to halt and reverse the process of national liberation and social emancipation in southern Africa. As a result, the independence of Namibia has long been overdue. The succor and comfort provided by imperialism are keeping racist Pretoria strong and alive.
107.	The people of Namibia today find themselves in a tragic state of affairs. Solemn statements of support for them have been reverberating in these halls for years, but they have meant little in practical terms. What was needed was to bring the racists to their senses. That having failed, the bigots must now be brought to their knees.
108.	It is imperative, therefore, that Namibia regain its independence by early 1982 at the latest. That is a must. Otherwise there will be no more talks. The so-called contact group of five Western countries has so far been skilfully employing delaying tactics to make Namibia in particular and southern Africa in general safe for apartheid. We deplore and condemn these evil machinations. An end has to be put to them.
109.	Recent events indicate that the alliance between racism in southern Africa and imperialism is being further strengthened. Internationally recognized national liberation movements that are struggling for freedom and independence are being unabashedly dubbed terrorists, ironically by the same forces as have all along aided and abetted terrorism and raised it to the level of State policy in southern Africa. The prevailing trend has undoubtedly emboldened the terrorist regime of Pretoria to go to the extent of openly invading the sister People's Republic of Angola, thereby threatening the other countries in the front line of the African struggle. The United Nations has been purposely rendered inactive in the face of such lawlessness by the veto power of the United States, which has come out openly and shamelessly in support of racism and the heinous policy of apartheid. The United States has unmasked its true character and exposed its violent opposition to the freedom of Africans by vetoing in the Security Council on 31 August 19814 a draft resolution condemning South Africa's invasion of the People's Republic of Angola. That was a demonstration of arrogance and refusal to abide by the basic principles of the Charter of the United Nations.
110.	South Africa's invasion and occupation of Angola was, by any standard, savage and barbaric. The support given by the United States to that criminal act is no less shameful and deplorable. The marriage of interests between the United States and apartheid South Africa has become glaringly clear in that it is aimed at strengthening terrorist mercenaries in Angola and creating a buffer zone for the destabilization of that independent African State.
111.	It has been stated ad nauseam that apartheid is an affront to humanity and as such is contrary to the principles of the Charter. It has also been said time and again that that wretched system should be brought to an end. How? Those who claim a monopoly over wisdom repeatedly tell us that what is needed is time. Time until when? The answer is, naturally, until the extermination of Africans is effectively completed. The candor of the advocates of such a strategy is disarming.
112.	The United States is a country that prides itself on having overthrown colonial rule through armed struggle. However, this same country today labels freedom fighters in southern Africa, who happen to be black, as terrorists. The founding fathers of this land must today be turning in their graves in agony and anguish. It is quite evident that the present Administration in the United States has struck a deal with the enemies of humanity.
113.	We should all strengthen and augment our support for and solidarity with all those struggling for their inalienable rights to freedom in South Africa and Namibia. The terrorist regime of Pretoria should be evicted from Namibia by every means possible. The international community owes it to itself to support in every possible way the struggle for racial equality and majority rule within South Africa. The international community cannot escape the responsibility of assisting morally and materially Angola, Mozambique, Zambia and all the other front-line States in their struggle to ensure respect for their sovereignty and territorial integrity, It is therefore imperative that the Assembly not only strongly condemn the apartheid regime of Pretoria for its wanton act of aggression but also demand immediate, effective and adequate payment of reparations to Angola for the damage inflicted on that country. An aggressor should not be allowed to get away with it. Ethiopia, for its part, will not fail to meet its obligation in that struggle.
114.	Socialist Ethiopia will continue to extend support and assistance to SWAPO, the sole legitimate' representative of the Namibian people, and to the ANC until the final elimination of colonialism and racism from both Namibia and South Africa.
115.	In the region to which my own country belongs, United States imperialism is feverishly engaged in stifling progressive movements and undermining sovereign States and their leaders. Each and every spot on the map of the region is supposed to be within the sphere of influence of the United States. We are being daily threatened by United States imperialism. There are some 10 United States military bases in and around our region alone. These keep a constant watch on countries in the region which are not amenable to Washington's diktat. The now all-too-familiar bogy being employed is, of course, the Soviet threat. None, except those who worship the demigod in Washington, will be fooled by such a smokescreen.
116.	We are in constant danger. It is no mere threat; it is a fact of daily life. Those wishing to regain lost spheres of influence are endangering our very survival. We have to put up with such arrogance of power in order to survive.
117.	My country has just celebrated the seventh anniversary of the eruption of its epoch-making popular revolution. As my head of State, Comrade Chairman Mengistu Haile Mariam, noted in his nationwide address on the occasion: ^
"Ours is a revolution that has ushered in an era of prosperity, equality and justice by dismantling the age old oppressive monarchical system by means of the finest heritage of valor, heroism and revolutionary struggle in the fight for freedom."
118.	With respect to the conflict in the Horn of Africa, it is gratifying to note that the OAU has given its final verdict. It is, therefore, up to the parties concerned to abide by that decision and faithfully implement its provisions.
119.	Ours is a region which has been tormented for far too long. In contemporary history, just as in previous centuries, Ethiopia has been the chosen victim of repeated waves of aggression. The OAU, at the eighteenth session of its Assembly of Heads of State and Government, held at Nairobi, emphatically pronounced itself on the persisting conflict between Ethiopia and Somalia. In his report to this Assembly on the activities of the OAU, the current Chairman of the OAU Assembly, Mr. Daniel T. Arap Moi, President of the Republic of Kenya, said:
"The report of the Good Offices Committee which had been established by the OAU was received and endorsed at the Nairobi summit meeting, and all of us are now fervently hoping for an era of peace. This would not be hard to introduce and to sustain if both sides would formally recognize and apply the fundamental OAU principle in regard to the sovereignty of independent States, respect for boundaries as existing at the time of independence, and noninterference in the internal affairs of other States." [11th meeting, para, 34.]
120.	It is my distinct honor to declare to the General Assembly here and now, as the delegation of Ethiopia unequivocally did at the OAU Assembly meeting at Nairobi, that Ethiopia fully accepts the decision and is ready to implement its provisions. But the new era of peace and stability in the region can become a reality only when there is an equal commitment on the part of Somalia to respect accepted principles and norms of international behavior. This calls, first and foremost, for the abandonment of the policy of war as an instrument for the advancement of parochial self-seeking objectives. Furthermore, a new era of peace and stability cannot be ushered in by the rearming of a belligerent State and the establishment of military bases, or by the deployment of a rapid intervention force in that country.
121.	Our efforts at lifting ourselves up from abysmal poverty are being bedeviled at every stage by obstacles placed in our way by imperialist forces which are constantly fomenting instability and insecurity in our part of the world. We have therefore had little or no time to address ourselves in earnest to the crucial task of economic development and social transformation. Indeed, our detractors have been showering us with lectures on the wisdom of self-help. Despite their prophecies to the contrary, I am glad to state here that we face a bright future,
122.	Nor has Ethiopia's constructive role been confined to the national domain. My country has actively contributed to the strengthening of peace by ceaselessly fighting against imperialism, colonialism, neocolonialism, racism, expansionism, oppression and exploitation in all its forms. To this end, apart from the amicable understanding it has forged with almost all its neighbors, my country has signed a treaty of friendship and cooperation with the People's Democratic Republic of Yemen and the Socialist People's Libyan Arab Jamahiriya. Various sinister interpretations have been placed on this amicable accord of cooperation among the three peace-loving fraternal countries. The treaty aims at promoting cooperation, peace and stability in our region. It is not directed against anyone. What the three countries have resolved to do is to work in close collaboration on the basis of an anti-imperialist, anti-colonialist and anti-racist stand. It is as clear as that. By no stretch of the imagination can this be interpreted as anything other than a major contribution to the strengthening of peace and the promotion of AfroArab cooperation.
123.	The thirty-sixth session of the General Assembly is taking place against the disturbing background of rapid escalation of tension, the reversal of detente and a resurgence of the cold war, bringing the world closer than ever before to a nuclear conflagration. The crisis of consensus, consciously cultivated, advanced and utilized by the Reagan Administration in the United States, has reached new and increasingly dangerous heights, resulting in the stalemate we now face in nearly all international endeavors, including the Third United Nations Conference on the Law of the Sea, the independence of Namibia, the elimination of apartheid in South Africa, the restoration of the rights of the Palestinians, the demilitarization of the Indian Ocean, all disarmament negotiations and the launching of global negotiations for the establishment of the new international economic order.
124.	In these and in other areas of collective international endeavor, we find ample and vivid demonstrations of imperialists' attempts to impose their will on each and every corner of the globe. The massive military buildup, the stockpiling and deployment of nuclear weapons, the acquisition of new military bases and the expansion of existing ones, the formation of rapid intervention forces, interference in the internal affairs of States, the use or threat of force and provocative military maneuvers characterize the present international scene.
125.	The danger inherent in the production, stockpiling and deployment of nuclear weapons is rendered more acute by the advancement of absurd military doctrines advocating the feasibility and even the desirability of limited nuclear war. The decision to go ahead with the production of the most inhuman weapon, the neutron bomb, and the deployment of mediumrange nuclear missiles in Europe have further increased the danger of nuclear conflagration.
126.	The imperialists' practice of arrogating to themselves the right to dominate and to declare any part of the world an area of vital interest to themselves has been coupled with a massive military buildup in and around the Mediterranean, the Red Sea, the Persian Gulf and the Indian Ocean, threatening not only the independence, sovereignty and territorial integrity of the States of the region but also international peace and security as a whole,
127.	There is no doubt today that the new Administration of the United States is bent on dominating the peoples of Africa, Asia, Latin America and the Caribbean and that to this end it has diverted vast resources from the social needs of its own people for the purpose of producing ever more deadly weapons of mass destruction, thus opening a new round in the arms race. Moreover, the United States' arrogant attempt to ensure its domination over our part of the world has been made clear by its strategic alliances in the Middle East and with racist South Africa. We derive comfort from the fact that the American people are opposed to such an anti-peace policy,
128.	There have been many open provocations and outright interventions. One such incident with regard to which Ethiopia expresses its profound indignation and strong condemnation is the recent wanton and premeditated aggression committed against a fellow African State, the Socialist People's Libyan Arab Jamahiriya. Military maneuvers, whether conducted in the Mediterranean or the Red Sea, the Persian Gulf, the Indian Ocean or the Caribbean, can be viewed only as intolerable provocation that increases the anxiety of the peoples of the region; for these hostile activities have grave implications for the security and independence of small nations on which new and critical defense requirements are thoughtlessly imposed.
129.	The pursuit of military superiority at any cost will result not in the attainment of the goal cherished by the cold warriors, but rather in the senseless escalation of the arms race, bringing mankind closer to the brink of annihilation. The choice before us was spell-out in 1978 at the first special session of the General Assembly devoted to disarmament, the Final Document of which stated: "Mankind is confronted with a choice: we must halt the arms race and proceed to disarmament or face annihilation." [Resolution S10/2, para. 18.]
130.	Clearly, the choice the new Administration in Washington has made for mankind appears to be the one leading to annihilation. The imminent danger with which the world is faced is unmistakably the danger of nuclear war. For this reason, J wish to express the Ethiopian delegation's strong support for the Soviet proposals aimed at the prevention of a nuclear catastrophe, We regard this as an extremely important and timely proposal, for now is the time to act in the interest of mankind; it may soon be too late.
131.	With regard to the problem of Western Sahara, it is our sincere desire that the parties concerned will implement the decision of the OAU Assembly at its latest session at Nairobi this year.
132.	The Middle East remains a thorny problem. Israel's continued occupation of Arab lands and its defiant denial of the rights of the Palestinian people, as well as its repeated acts of aggression against peaceful Lebanon, cannot but be attributed to the boundless support it receives from Washington. The strategic alliance between the United States, Israel and South Africa is nothing but the consolidation of an imperialist-racist axis threatening the freedom and independence of the States of the region and preventing the restoration of the rights of millions. Ethiopia will continue to extend its solidarity to the Palestinian people in order that they may be able to regain their inalienable right to independence and establish their own State. We also uphold the view that the Arab territories occupied since 1967 should be vacated immediately by Israel.
133.	It is sad to note that repeated crimes are being committed against peaceful Lebanon by a neighbor that is armed to the teeth. A free and sovereign State has been subjected to naked aggression. As a victim of similar aggressions, both in the distant past and in recent years, my own country views these criminal acts with indignation. The unity and territorial integrity of Lebanon must be duly respected.
134.	Ethiopia welcomes the resumption of the inter-communal talks in Cyprus and earnestly hopes that those talks will lead to the restoration of unity and stability, as well as to the strengthening of the independence, sovereignty, territorial integrity and nonaligned status of that country.
135.	With regard to the situation in SouthEast and SouthWest Asia, it is our considered opinion that peace and amity could be achieved among the peoples of the regions concerned if only the forces of imperialism and reaction were to cease their self-serving interference. Afghanistan has become a clear victim of an international conspiracy that is being orchestrated into an immense crescendo. This is no wonder. The interests of imperialism are at stake. A proposal has been put forward by Afghanistan for the peaceful settlement of the political problem in that region. Let us give the people directly concerned a chance to solve the problem. Let us not pretend to be more qualified to speak on their behalf.
136.	Viet Nam and Kampuchea are two other countries that today are targets of aggression by international imperialism and hegemonistic forces. It is regrettable that after having struggled hard for so long and after having won a decisive victory against United States imperialism, the heroic people of Viet Nam have today been called upon to put up yet another fight against forces of international reaction and expansionism in that part of the world. Startling revelations have just been made about the extent of the harm done that country as a result of the biological and chemical warfare employed by the United States in the vain hope of vanquishing the patriots of that gallant land. We again condemn those acts. We are of the view that lasting peace can be restored, both in Afghanistan and in Kampuchea, if only the people concerned are left on their own, without any form of imperialist meddling. For its part, socialist Ethiopia extends its solidarity and support to these fraternal States.
137.	Ethiopia supports the peaceful reunification of the two Koreas and welcomes all initiatives to this end.
138.	In Latin America, imperialism has publicly expressed its determination to isolate and stifle the revolutionary and progressive States of Cuba, Nicaragua and Grenada. Fraternal Cuba, in particular, has been blockaded for over 20 years and is daily threatened and bullied by the United States. We deplore this blockade and call for the liquidation of the Guantanamo base. Cuba is also being subjected to an inhuman form of warfare which has unleashed a major epidemic in that country leading to the death of many, among them innocent children. This is hauntingly reminiscent of fascism's use of poison gas against the Ethiopian people on the eve of the Second World War. It is being claimed that the epidemic in question has been brought to Cuba from Africa by Cuban internationalists returning home. This is not only a patent lie, it is also vividly racist in its overtones. No less an authority than WHO has come out with a conclusive verdict that no such disease exists in Africa.
139.	The imperialist policy being pursued by Washington has provoked the anger and indignation of all peace-loving and freedom-loving peoples everywhere. It is our inescapable duty to warn against the threats to peace posed by the policy of imperialist resurgence and domination. This threat must be fought, and fought with courage and determination, if we are to build a new world order based on peace, freedom, democracy and justice.
140.	It is therefore incumbent on all of us, especially the nonaligned countries, to exert every effort to stop the further deterioration of the international situation resulting from the policy of imperialist expansion and domination. We are confident that, consistent with its fundamental anti-imperialist character, the nonaligned movement, which has just commemorated its twentieth anniversary, will redouble its efforts in the pursuit of peace based on freedom and justice.
141.	In the economic sphere, the relationship between the developing countries and the industrialized countries is still suffering from the consequences of the existing unjust and inequitable world economic order. The current global economic crisis is nothing more than a reflection of underlying structural maladjustment and the persisting lack of equity in international economic relations.
142.	My delegation, for one, believes that as long as the industrialized world persists in the maintenance of an international economic relationship based on the old hegemonic order that perpetuates injustice, inequality, exploitation and dependency, it will certainly continue to affect adversely the development prospects of the developing countries, as well as the future of the world as a whole.
143.	In this connection, we note with regret that the long-awaited completion of the Third United Nations Conference on the Law of the Sea has been stalled owing to lack of cooperation on the part of the United States. Nevertheless,, the international community cannot and should not allow any country, however powerful it may be, to scuttle the most important international conference ever convened by the United Nations. It is therefore our firm conviction that the Convention on the Law of the Sea should be finalized as soon as possible.
144.	According to studies conducted by various United Nations agencies, the economic performance of the least developed countries in the last decade was very pathetic. Gloomy as the picture of the past performance of these countries has been, the international community still continues to witness today an even more disquieting picture.
145.	The least developed countries have not only become the primary victims of the convulsion that has rocked the world economy but have also remained victims of the major natural and man-made disasters that have constantly visited our planet during the last 10 years. A phenomenon of this kind certainly jeopardizes the development efforts of these countries by forcing them to divert funds and other resources from development programs to food imports and rehabilitation. The international community, therefore, has an urgent and special responsibility to redress the plight of these countries before the situation reaches the breaking point. We therefore urge all countries, especially the developed countries, to implement speedily the Substantial New program of Action for the 1980s for the least developed countries, which, we hope, will ameliorate the situation to a certain extent.
146.	Failure on the part of the international community to do so will manifest itself not only in the continued suffering and deprivation of our peoples but also in dire political terms, the responsibility for which will lie with us. If we abandon our endeavor to rectify the existing injustice in international economic relations, we shall have all failed in our moral and political responsibilities.
147.	Viewed from whatever angle, the world is uneasily poised on the brink of a major disaster which can be avoided only if the situation is quickly rectified. Our part of the world in particular is being increasingly plagued by a host of problems which are deliberately fomented and fanned by international imperialism and the concomitant forces of reaction. Imperialist military bases designed for aggression are mushrooming daily in the area. The chariots of war, let loose and rampant, are arrogantly parading from all directions with characteristic bravado. Referring to the grave danger facing the world today, my Head of State, Comrade Chairman Mengistu Haile Mariam, stressed that:
"The peace of the world is today more than ever before seriously endangered. Instead of the advancement of human welfare and civilization, we observe heavy war clouds on the horizon. The basic aim of imperialism being the obstruction of human development, it manifests itself in the local wars it unleashes from time to time. It is the standard tactic of imperialism to create confusing situations in order to give these wars a semblance of legality."
148.	The people of Ethiopia, having consolidated the gains of their popular revolution and having attained stability and tranquility, have now embarked on a relentless war against poverty, disease, ignorance and backwardness. My country is thus firmly committed to the promotion of peace and security in our region in particular and throughout the world in general.
149.	The peoples of the world have the paramount duty to join hands and stand together in the honorable crusade against backwardness and the threat of war. The hour is grave and the challenge formidable. The choice, is clear: we either survive or perish together. Happily enough, hopes have not been entirely dashed. Given good will, common sense can prevail in the supreme interest of mankind survival.


